DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The declaration under 37 CFR 1.132 filed 10 August 2022 is insufficient to overcome the rejection of claims 1, 4, & 8-11 based upon Kobayashi (US 2005/0094351) in view of Tokuoka et al. (US 2006/0158826), Kim et al. (US 2014/0307362), and Kim et al. (US 2013/0194715 and claim 5 based on Kobayashi ‘351 in view of Tokuoka ‘826, Kim ‘362, Kim ‘715 and Shirakawa et al. (US 2013/0020913) as set forth in the last Office action because:  
Applicant argues against the combination of references and asserts that the
claims as currently present produce unexpected, superior high suction of 99% during mounting.
Applicant argues that Table 1 of the specification provides evidence of unexpected, superior results. Specifically, having a high suction of 99% during mounting when the ceramic body has a height dimension that is 1.1 - 1.6 times the width dimension and 82%< Wf/W <100%.
The examiner notes that table 1 fails to show values of H/W. In reviewing section 6 of the specification as filed, the disclosure teaches that the samples (including the comparative examples) have three different sizes all of which meet the limitation a height dimension that is 1.1 - 1.6 times the width dimension and thus table 1 clearly fails to show how said parameter is producing unexpected superior results as the comparative examples have a height dimension that is 1.1 - 1.6 times the width dimension. Table 1 of the specification shows comparison of suction rate based on two factors space occupancy rate (which is no present in the claims) and the Wf/W rate.
While Wf/W is claimed to be in a range of 82% or more and less than 100%, the table fails to provide sufficient comparative date to make a determination of the supposed unexpected, superior results (e.g. suction rate when Wf/W is 81%, 100%, etc.). Lastly, further evidence that said results are not unexpected can be found in reviewing JP2007059651 which discloses the curvature of the chamfered portion is R, a dimension of the short side (i.e. width) is L and R<L/10 to ensure no suction defects; thus, teaching a value of Wf/W had an  effect on suction during mounting.  Therefore, the results are not unexpected.

Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments refer to the declaration filed by the sole inventor of the present application and said arguments have been address above in the response to amendments section and will not be reiterated here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, & 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2005/0094351) in view of Tokuoka et al. (US 2006/0158826), Kim et al. (US 2014/0307362), and Kim et al. (US 2013/0194715).
In regards to claim 1,
Kobayashi discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body (12 – fig. 1-2; [0027]) that includes 
a multi-layer unit where ceramic layers (14– fig. 1-2; [0029]) are laminated in a first direction, the multi-layer unit including
internal electrodes (21 & 22 – fig. 1-2; [0028-0029]) alternately laminated via the ceramic layers in the first direction, and
side margins (20 – fig. 1; [0033]) covering ends of the internal electrodes in a third direction orthogonal to the first direction, the side margins comprising the ceramic layers laminated and stacked in the first direction and omitting the internal electrodes (fig. 1 & 5),
a first cover and a second cover (18 – fig. 1-2; [0031]) disposed so as to face each other in the first direction with the multi-layer unit interposed therebetween (fig. 1-2 & 5), and 
a pair of main surfaces including a center region facing in the first direction (seen in fig. 1-2); and 
a pair of external electrodes (31 & 32 – fig. 2; [0037]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction and the third direction (fig. 2-3), 
the width dimension of the ceramic body is 0.65 mm or more ([0032]).
the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (seen in fig. 1-2), 
wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region (fig. 1-2 – inherent to structure), 
wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction (fig. 1-2 – inherent to structure), 
wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region (fig. 1-2 – inherent to structure), 
wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1 % of the height dimension of the ceramic body (fig. 1-2 – inherent to structure), 
wherein a dimension of the center region in the third direction is 82% or more and less than 100% of the width dimension of the ceramic body (fig. 1; [0034] & table 1 – the smallest the width of the center region can be is greater than the width of the entire body minus the two margin portions and thus will be greater than 80% the entire width (each margin portion is 10% of the entire width) and further as seen in fig. 1 the side margin portions have a gradual curve from the flat region of the main surfaces towards the center in the height direction and thus implies the width of the center region (which is taken at 1% of the total height (i.e. 1% below main surface/flat region)) will be less than the entire width of the ceramic body (i.e. less than 100%)),
wherein the center region includes a flat region (seen in fig. 1-2), 
wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 1).  Kobayashi ‘351 fails to explicitly disclose the side margins further comprising dielectric patterns disposed adjacent to the internal electrodes, respectively, in the third direction and even with the internal electrodes, respectively, in the first direction; a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in the third direction; wherein a dimension of the center region in the third direction is less than 100% of the width dimension of the ceramic body, wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less.

Tokuoka ‘826 discloses the side margins further comprising dielectric patterns disposed adjacent to the internal electrodes, respectively, in the third direction and even with the internal electrodes, respectively, in the first direction (fig. 2-3; [0058]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form dielectric patterns as taught by Tokuoka ‘826 when forming the capacitor of Kobayashi ‘351 to obtain a capacitor wherein the level difference is reduced thus obtaining improved adhesion between the uppermost and lowermost layer and reduced crack potential.

Kim ‘362 discloses a multi-layer ceramic electronic component, comprising: a multi-layer unit where ceramic layers (11 – fig. 1; [0040]) are laminated in a first direction, the multi-layer unit including internal electrodes (21 & 22 - fig. 2; [0040]) alternately laminated via the ceramic layers in the first direction, and side margins (portion of 11 to the left and right of 21/22 – fig. 2) covering ends of the internal electrodes in a third direction orthogonal to the first direction, a first cover and a second cover (uppermost and lowermost ceramic layers – fig. 2) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and a pair of main surfaces including a center region facing in the first direction (seen in fig. 1-2); and a pair of external electrodes (31 & 32 - fig. 1; [0054]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction and the third direction (fig. 1-2; [0037]), a height dimension of the ceramic body in the first direction being greater than a width dimension of the ceramic body in the third direction (fig. 1-2; [0014]) and said ratio of height to width is a result effective variable, particularly resulting in a small size and high degree of capacitance ([0005] & [0008]), the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (fig. 1-2; inherent to structure), wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region, wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction, wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region, wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1% of the height dimension of the ceramic body (imaginary lines and center region are inherent to the structure), wherein a dimension of the center region in the third direction is less than 100% of the width dimension of the ceramic body ([0015] & table 1 - radius of curvature a is 2% to 7% of the total height; thus the width of the center portion (which is taken at 1% of the total height (i.e. 1% below main surface/flat region)) will be less than the entire width of the ceramic body (i.e. less than 100%), wherein the center region includes a flat region (fig. 2), and wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 2 wherein the ends of the external electrodes do not extend to area of curvature).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the curvature of Kobayashi ‘351 to be 2-7% the total height as taught by Kim ‘362 to obtain a capacitor that is protected from chip defects while also preventing the capacitor from toppling over during mounting and form the capacitor of Kobayashi ‘351 such that a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in a third direction orthogonal to the first direction and the second direction to allow for a small footprint with a high degree of capacitance as taught by Kim ‘362.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Kim ‘715 discloses wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less (abstract & table 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form cover layers of Kobayashi ‘351 to have a thickness as taught by Kim ‘715 to obtain a capacitor with good volume efficiency and moisture resistance.

In regards to claim 4,
Kobayashi ‘351 discloses a multi-layer ceramic electronic component mounting substrate, comprising: 
a circuit board ([0037]); and
a multi-layer ceramic electronic component, including 
a ceramic body (12 – fig. 1-2; [0027]) that includes 
a multi-layer unit where ceramic layers (14– fig. 1-2; [0029]) are laminated in a first direction, the multi-layer unit including
internal electrodes (21 & 22 – fig. 1-2; [0028-0029]) alternately laminated via the ceramic layers in the first direction, and
side margins (20 – fig. 1; [0033]) covering ends of the internal electrodes in a third direction orthogonal to the first direction, the side margins comprising the ceramic layers laminated and stacked in the first direction and omitting the internal electrodes (fig. 1 & 5),
a first cover and a second cover (18 – fig. 1-2; [0031]) disposed so as to face each other in the first direction with the multi-layer unit interposed therebetween (fig. 1-2 & 5), and 
a pair of main surfaces including a center region facing in the first direction (seen in fig. 1-2); and 
a pair of external electrodes (31 & 32 – fig. 2; [0037]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction and the third direction (fig. 2-3), 
the width dimension of the ceramic body is 0.65 mm or more ([0032]).
the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (seen in fig. 1-2), 
wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region (fig. 1-2 – inherent to structure), 
wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction (fig. 1-2 – inherent to structure), 
wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region (fig. 1-2 – inherent to structure), 
wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1 % of the height dimension of the ceramic body (fig. 1-2 – inherent to structure), 
wherein a dimension of the center region in the third direction is 82% or more and less than 100% of the width dimension of the ceramic body (fig. 1; [0034] & table 1 – the smallest the width of the center region can be is greater than the width of the entire body minus the two margin portions and thus will be greater than or equal to 80% the entire width (each margin portion is 10% of the entire width) and further as seen in fig. 1 the side margin portions have a gradual curve from the flat region of the main surfaces towards the center in the height direction and thus implies the width of the center region (which is taken at 1% of the total height (i.e. 1% below main surface/flat region)) will be less than the entire width of the ceramic body (i.e. less than 100%)),
wherein the center region includes a flat region (seen in fig. 1-2), 
wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 1).  Kobayashi ‘351 fails to explicitly disclose the side margins further comprising dielectric patterns disposed adjacent to the internal electrodes, respectively, in the third direction and even with the internal electrodes, respectively, in the first direction; a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in the third direction; wherein a dimension of the center region in the third direction is less than 100% of the width dimension of the ceramic body, wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less.

Tokuoka ‘826 discloses the side margins further comprising dielectric patterns disposed adjacent to the internal electrodes, respectively, in the third direction and even with the internal electrodes, respectively, in the first direction (fig. 2-3; [0058]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form dielectric patterns as taught by Tokuoka ‘826 when forming the capacitor of Kobayashi ‘351 to obtain a capacitor wherein the level difference is reduced thus obtaining improved adhesion between the uppermost and lowermost layer and reduced crack potential.

Kim ‘362 discloses a multi-layer ceramic electronic component, comprising: a multi-layer unit where ceramic layers (11 – fig. 1; [0040]) are laminated in a first direction, the multi-layer unit including internal electrodes (21 & 22 - fig. 2; [0040]) alternately laminated via the ceramic layers in the first direction, and side margins (portion of 11 to the left and right of 21/22 – fig. 2) covering ends of the internal electrodes in a third direction orthogonal to the first direction, a first cover and a second cover (uppermost and lowermost ceramic layers – fig. 2) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and a pair of main surfaces including a center region facing in the first direction (seen in fig. 1-2); and a pair of external electrodes (31 & 32 - fig. 1; [0054]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction and the third direction (fig. 1-2; [0037]), a height dimension of the ceramic body in the first direction being greater than a width dimension of the ceramic body in the third direction (fig. 1-2; [0014]) and said ratio of height to width is a result effective variable, particularly resulting in a small size and high degree of capacitance ([0005] & [0008]), the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (fig. 1-2; inherent to structure), wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region, wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction, wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region, wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1% of the height dimension of the ceramic body (imaginary lines and center region are inherent to the structure), wherein a dimension of the center region in the third direction is less than 100% of the width dimension of the ceramic body ([0015] & table 1 - radius of curvature a is 2% to 7% of the total height; thus the width of the center portion (which is taken at 1% of the total height (i.e. 1% below main surface/flat region)) will be less than the entire width of the ceramic body (i.e. less than 100%), wherein the center region includes a flat region (fig. 2), and wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 2 wherein the ends of the external electrodes do not extend to area of curvature).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the curvature of Kobayashi ‘351 to be 2-7% the total height as taught by Kim ‘362 to obtain a capacitor that is protected from chip defects while also preventing the capacitor from toppling over during mounting and form the capacitor of Kobayashi ‘351 such that a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in a third direction orthogonal to the first direction and the second direction to allow for a small footprint with a high degree of capacitance as taught by Kim ‘362.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Kim ‘715 discloses wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less (abstract & table 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form cover layers of Kobayashi ‘351 to have a thickness as taught by Kim ‘715 to obtain a capacitor with good volume efficiency and moisture resistance.

In regards to claim 8,
Kobayashi ‘351 further discloses wherein the ceramic layers are made of dielectric ceramics ([0027]).  

In regards to claim 9,
Kobayashi ‘351 further discloses wherein the ceramic body further includes a pair of side surfaces facing the third direction, and the center region extends to side surface sides beyond third imaginary lines that respectively bisect each of the side margins in the third direction (seen in fig. 1).  

In regards to claim 10,
Kobayashi ‘351 further discloses wherein the width dimension of the ceramic body is 1.50 mm or less ([0032]).  

In regards to claim 11,
Kobayashi '351 further discloses wherein a length dimension of the ceramic body in the second direction is 0.20 mm or more and 2.00 mm or less ([0050]).    

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi ‘351 in view of Tokuoka ‘826, Kim ‘362, Kim ‘715 and Shirakawa et al. (US 2013/0020913).
In regards to claim 5,
Kobayashi ‘351 discloses a multi-layer ceramic electronic component package, comprising: 
a multi-layer ceramic electronic component, including: 
a ceramic body (12 – fig. 1-2; [0027]) that includes 
a multi-layer unit where ceramic layers (14– fig. 1-2; [0029]) are laminated in a first direction, the multi-layer unit including
internal electrodes (21 & 22 – fig. 1-2; [0028-0029]) alternately laminated via the ceramic layers in the first direction, and
side margins (20 – fig. 1; [0033]) covering ends of the internal electrodes in a third direction orthogonal to the first direction, the side margins comprising the ceramic layers laminated and stacked in the first direction and omitting the internal electrodes (fig. 1 & 5),
a first cover and a second cover (18 – fig. 1-2; [0031]) disposed so as to face each other in the first direction with the multi-layer unit interposed therebetween (fig. 1-2 & 5), and 
a pair of main surfaces including a center region facing in the first direction (seen in fig. 1-2); and 
a pair of external electrodes (31 & 32 – fig. 2; [0037]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction and the third direction (fig. 2-3), 
the width dimension of the ceramic body is 0.65 mm or more ([0032]).
the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (seen in fig. 1-2), 
wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region (fig. 1-2 – inherent to structure), 
wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction (fig. 1-2 – inherent to structure), 
wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region (fig. 1-2 – inherent to structure), 
wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1 % of the height dimension of the ceramic body (fig. 1-2 – inherent to structure), 
wherein a dimension of the center region in the third direction is 82% or more and less than 100% of the width dimension of the ceramic body (fig. 1; [0034] & table 1 – the smallest the width of the center region can be is greater than the width of the entire body minus the two margin portions and thus will be greater than or equal to 80% the entire width (each margin portion is 10% of the entire width) and further as seen in fig. 1 the side margin portions have a gradual curve from the flat region of the main surfaces towards the center in the height direction and thus implies the width of the center region (which is taken at 1% of the total height (i.e. 1% below main surface/flat region)) will be less than the entire width of the ceramic body (i.e. less than 100%)),
wherein the center region includes a flat region (seen in fig. 1-2), 
wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 1).  Kobayashi ‘351 fails to explicitly disclose the side margins further comprising dielectric patterns disposed adjacent to the internal electrodes, respectively, in the third direction and even with the internal electrodes, respectively, in the first direction; a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in the third direction; wherein a dimension of the center region in the third direction is less than 100% of the width dimension of the ceramic body, wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less, a housing portion including a recess that houses the multi-layer ceramic electronic component and includes a take-out opening; and a sealing portion that covers the take-out opening of the recess, the multi-layer ceramic electronic component being housed in the recess with the center region being faced to the take-out opening.  

Tokuoka ‘826 discloses the side margins further comprising dielectric patterns disposed adjacent to the internal electrodes, respectively, in the third direction and even with the internal electrodes, respectively, in the first direction (fig. 2-3; [0058]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form dielectric patterns as taught by Tokuoka ‘826 when forming the capacitor of Kobayashi ‘351 to obtain a capacitor wherein the level difference is reduced thus obtaining improved adhesion between the uppermost and lowermost layer and reduced crack potential.

Kim ‘362 discloses a multi-layer ceramic electronic component, comprising: a multi-layer unit where ceramic layers (11 – fig. 1; [0040]) are laminated in a first direction, the multi-layer unit including internal electrodes (21 & 22 - fig. 2; [0040]) alternately laminated via the ceramic layers in the first direction, and side margins (portion of 11 to the left and right of 21/22 – fig. 2) covering ends of the internal electrodes in a third direction orthogonal to the first direction, a first cover and a second cover (uppermost and lowermost ceramic layers – fig. 2) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and a pair of main surfaces including a center region facing in the first direction (seen in fig. 1-2); and a pair of external electrodes (31 & 32 - fig. 1; [0054]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction and the third direction (fig. 1-2; [0037]), a height dimension of the ceramic body in the first direction being greater than a width dimension of the ceramic body in the third direction (fig. 1-2; [0014]) and said ratio of height to width is a result effective variable, particularly resulting in a small size and high degree of capacitance ([0005] & [0008]), the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (fig. 1-2; inherent to structure), wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region, wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction, wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region, wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1% of the height dimension of the ceramic body (imaginary lines and center region are inherent to the structure), wherein a dimension of the center region in the third direction is less than 100% of the width dimension of the ceramic body ([0015] & table 1 - radius of curvature a is 2% to 7% of the total height; thus the width of the center portion (which is taken at 1% of the total height (i.e. 1% below main surface/flat region)) will be less than the entire width of the ceramic body (i.e. less than 100%), wherein the center region includes a flat region (fig. 2), and wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 2 wherein the ends of the external electrodes do not extend to area of curvature).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the curvature of Kobayashi ‘351 to be 2-7% the total height as taught by Kim ‘362 to obtain a capacitor that is protected from chip defects while also preventing the capacitor from toppling over during mounting and form the capacitor of Kobayashi ‘351 such that a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in a third direction orthogonal to the first direction and the second direction to allow for a small footprint with a high degree of capacitance as taught by Kim ‘362.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Kim ‘715 discloses wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less (abstract & table 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form cover layers of Kobayashi ‘351 to have a thickness as taught by Kim ‘715 to obtain a capacitor with good volume efficiency and moisture resistance.

Shirakawa ‘913 discloses a housing portion (51 - fig. 5; [0087]) including a recess (51 a - fig. 5; [0087]) that houses the multi-layer ceramic electronic component and includes a take-out opening; and a sealing portion (52 - fig. 5; [0087]) that covers the take-out opening of the recess, the multi-layer ceramic electronic component being housed in the recess with the center region being faced to the take-out opening (seen in fig. 5).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Kobayashi ‘351 as modified by Tokuoka ‘826, Kim ‘362, and Kim ‘715  in a package housing as taught by Shirakawa ‘913 to allow for the devices to be protected during shipment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848